     Case 2:20-cv-00187-SMJ    ECF No. 44     filed 08/10/20   PageID.1051 Page 1 of 9




 1       JEFFREY C. GRANT
         Assistant Attorney General                   Honorable Salvador Mendoza, Jr.
 2       CARRIE HOON WAYNO
         Senior Counsel
 3       DREW PUGSLEY
         Assistant Attorney General
 4       Office of the Attorney General
         800 Fifth Ave., Suite 2000
 5       Seattle, WA 98104-3188
         Telephone: (206) 332-7099
 6       Fax:         (206) 447-1963
         Email:       Jeffrey.Grant@atg.wa.gov
 7                    Carrie.Wayno@atg.wa.gov
                      Drew.Pugsley@atg.wa.gov
 8
 9                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
10

11       JAMES BLAIS and GAIL BLAIS,                   NO. 2:20-cv-00187-SMJ
12                             Plaintiffs,             SECOND
                                                       DECLARATION OF
13             v.                                      PAMELA MCKEOWN

14       ROSS HUNTER, in his official
         capacity of Secretary of Washington
15       State Department of Children, Youth,
         and Families,
16
                               Defendant.
17
18             Pamela McKeown certifies under penalty of perjury under the laws of

19       Washington and the United States that I am over 18 years of age, competent to

20       testify, have personal knowledge of the information in my declaration, and that

21       the following information is true:

22

        SECOND DECLARATION OF                                        ATTORNEY GENERAL OF WASHINGTON
        PAMELA MCKEOWN                                                     800 Fifth Ave., Suite 2000
                                                                           Seattle, WA 98104-3188
        NO. 2:20-cv-00187-SMJ - 1                                               (206) 474-7744
     Case 2:20-cv-00187-SMJ    ECF No. 44    filed 08/10/20   PageID.1052 Page 2 of 9




 1             1.     I am the Senior Foster Care Administrator at the Washington State
 2       Department of Children, Youth, and Families (DCYF). My responsibilities

 3       include overseeing statewide kinship licensing and kinship home studies for

 4       children in out-of-home care, regional licensing to provide higher-end group care

 5       for children who need it, and licensing of foster family homes. I directly

 6       supervise the Statewide Administrator for Foster Care Licensing and am also

 7       responsible for the Area Administrators, Program Administrators, Supervisors,

 8       Licensors, and administrative staff through my chain of authority. These

 9       professional staff work across the state in various offices. I have overseen

10       licensing of foster family homes for seven years. I am writing this Second

11       Declaration to supplement my previous declaration, which I signed on June 22,

12       2020, and can be found at ECF No. 23.

13             2.     DCYF’s licensing rules, promulgated in Wash. Admin. Code

14       chapter 110-148, and DCYF’s policies and practices do not require licensed

15       foster parents to affirmatively voice agreement with any DCYF rules or policies,

16       or with a foster child’s sexual orientation or their gender identity or expression.

17       Nor are foster parents required to voice agreement with the medical or mental

18       health supports identified for a foster child by their medical and mental health

19       care providers or assigned child welfare agency case worker with responsibility

20       to identify services to meet the child’s needs. However, foster parents are

21       required to comply with and follow the case plan identified by the child welfare

22

        SECOND DECLARATION OF                                       ATTORNEY GENERAL OF WASHINGTON
        PAMELA MCKEOWN                                                    800 Fifth Ave., Suite 2000
                                                                          Seattle, WA 98104-3188
        NO. 2:20-cv-00187-SMJ - 2                                              (206) 474-7744
     Case 2:20-cv-00187-SMJ    ECF No. 44     filed 08/10/20    PageID.1053 Page 3 of 9




 1       agency with custody of the foster child in their care. In other words, when a foster
 2       child’s medical or mental health care providers recommend a service or treatment

 3       for that child, or a service or treatment is one that the child welfare agency with

 4       custody of the child decides the child needs, regardless of their personal beliefs,

 5       a foster parent must be willing to support and help facilitate providing that service

 6       or treatment to the child, including when the service or treatment is intended to

 7       support the child’s sexual orientation or gender identity or expression. Foster

 8       parents must also allow the child to act and identify themselves in ways that are

 9       consistent with the child’s gender identity and sexual orientation regardless of

10       the foster parents’ personal beliefs about doing so.

11             3.     When a family becomes involved with the child welfare system and

12       a dependency case is filed in state court, DCYF assigns a case worker to the

13       family. The case worker’s primary responsibility is to help the child remain safely

14       in their parents’ home, or if the child has to be removed to protect their safety, to

15       safely reunify the family if possible. DCYF case workers accomplish this by

16       identifying and referring the parents to services to help them correct parental

17       deficiencies that led to removal of their child and by meeting with the child at

18       least monthly to ensure the child is safe; receiving adequate education and daily

19       care; assessing medical, mental health and dental treatment as needed; and

20       otherwise having their needs meet.

21
22

        SECOND DECLARATION OF                                         ATTORNEY GENERAL OF WASHINGTON
        PAMELA MCKEOWN                                                      800 Fifth Ave., Suite 2000
                                                                            Seattle, WA 98104-3188
        NO. 2:20-cv-00187-SMJ - 3                                                (206) 474-7744
     Case 2:20-cv-00187-SMJ     ECF No. 44    filed 08/10/20   PageID.1054 Page 4 of 9




 1             4.     When a Washington dependency court has removed a child from
 2       their parents’ care, the court may place them in one of three settings: with an

 3       identified relative, with another suitable person who has a pre-existing

 4       relationship with the child or family, or in a DCYF-licensed foster home or

 5       facility. Regardless of where the child is placed, the DCYF case worker assigned

 6       to the child works with the child, their family, the court, and other partners to

 7       ensure the child’s needs are met. Foster parents participate in this process by

 8       providing information about the child and notifying the child’s case worker of

 9       new developments with the child, whether positive or negative. But DCYF

10       formulates the child’s case plan based on the parents’ and court’s decisions, not

11       the foster parents’ decisions about the child. And, regardless of what a foster

12       child’s foster parents personally believe about the child’s case plan, the foster

13       parents must help implement the case plan that DCYF and the dependency court

14       has decided is in the child’s best interests.

15             5.     Foster parents are expected primarily to provide a temporary home

16       that is safe and judgment-free, even if they do not personally agree with DCYF’s

17       recommendations or the dependency court’s plan for the child. This expectation

18       applies in a number of different areas. Foster parents are expected to follow the

19       child’s educational plan, even if they personally disagree with it. Wash. Admin.

20       Code § 110-148-1525(1)(a). Foster parents are expected to follow the court-

21       ordered plan for the child to visit with their parents, even if they personally

22

        SECOND DECLARATION OF                                        ATTORNEY GENERAL OF WASHINGTON
        PAMELA MCKEOWN                                                     800 Fifth Ave., Suite 2000
                                                                           Seattle, WA 98104-3188
        NO. 2:20-cv-00187-SMJ - 4                                               (206) 474-7744
     Case 2:20-cv-00187-SMJ    ECF No. 44    filed 08/10/20   PageID.1055 Page 5 of 9




 1       disagree with it. Foster parents must consult with the foster child’s DCYF case
 2       worker before making changes to the child’s appearance such as body piercings

 3       or major changes to the child’s hair style or color. Wash. Admin. Code § 110-

 4       148-1520(5). Foster parents must follow and not interfere with a foster child’s

 5       identified permanent plan, even if they personally disagree with that plan.

 6       Wash. Admin. Code § 110-148-1520(11). This means that if foster parents want

 7       to adopt a child, but the court orders the child to return to their parents’ home,

 8       the foster parents must implement that plan.

 9             6.     Each of these expectations are based on what is in the foster child’s

10       best interests, as determined by the dependency court with jurisdiction over the

11       child and based on recommendations from the child’s parents, guardians ad litem

12       and court appointed special advocates (CASAs), and the child welfare agency

13       responsible for the child. The foster parents play a role in this decision-making

14       by informing the court and others about how a foster child is doing but, as I

15       explained in my previous declaration, licensing requirements are designed to

16       ensure that children who are in foster care are safe and healthy while their parents

17       work toward reunification. Wash. Admin. Code § 110-148-1300.

18             7.     Since foster parents receive only temporary placement of foster

19       children who typically both have legal parents with constitutional rights and are

20       in the legal custody of a child welfare agency, foster parents are not permitted to

21       impose their religion or their other values on the children in their care. For

22

        SECOND DECLARATION OF                                       ATTORNEY GENERAL OF WASHINGTON
        PAMELA MCKEOWN                                                    800 Fifth Ave., Suite 2000
                                                                          Seattle, WA 98104-3188
        NO. 2:20-cv-00187-SMJ - 5                                              (206) 474-7744
     Case 2:20-cv-00187-SMJ       ECF No. 44   filed 08/10/20   PageID.1056 Page 6 of 9




 1       example, foster children must be vaccinated (unless their legal parents disagree
 2       and the court orders otherwise) even if the foster parents’ religion does not

 3       support vaccinations. Foster children must also receive blood transfusions and

 4       other medically indicated treatment, as agreed by the child’s medical providers,

 5       even if the foster parents’ religious beliefs do not align with a particular course

 6       of treatment.

 7             8.        Foster parents are expected to be accepting and affirming of the
 8       children in their care. However, in order to do so, foster parents are not asked or

 9       required to change their religious beliefs, alter their own religious practices, or

10       voice agreement with the child’s case plan.

11             9.        Additionally, when deciding whether to issue a license to foster care
12       applicants such as Mr. and Mrs. Blais, DCYF considers their ability to care for a

13       hypothetical child because a foster care license is not tied to one specific child.

14       Rather, if granted a foster care license, a licensee may accept any child placed

15       into their home for care away from their parents. Thus, DCYF’s licensing

16       standards are based on what foster care practices will ensure that the maximum

17       number of safe and supportive foster homes are available to all children who

18       require care. Moreover, as the research summarized in and attached to the

19       Declaration of Dae Shogren demonstrates, sexual orientation, gender identity,

20       and gender expression are fluid concepts that may emerge early in life or may not

21       emerge until later. Decl. of Dae Shogren, ECF No. 26. DCYF must be sure that

22

        SECOND DECLARATION OF                                         ATTORNEY GENERAL OF WASHINGTON
        PAMELA MCKEOWN                                                      800 Fifth Ave., Suite 2000
                                                                            Seattle, WA 98104-3188
        NO. 2:20-cv-00187-SMJ - 6                                                (206) 474-7744
     Case 2:20-cv-00187-SMJ      ECF No. 44   filed 08/10/20   PageID.1057 Page 7 of 9




 1       foster homes will support a child’s identity at all times and can follow the child’s
 2       case plan now and in the future.

 3             10.    In contrast, when DCYF is asked to approve the placement of a

 4       foster child with a specific unlicensed relative or other suitable person, or

 5       considers whether to make a placement of a child in DCYF’s custody with an

 6       already licensed foster home, it does so by deciding whether the home in question

 7       can meet the needs identified for that child. But here, DCYF did not receive a

 8       request to approve the placement of H.V. with unlicensed relatives, a request that

 9       would have necessitated a decision that was more tailored to H.V.’s needs

10       specifically. Instead, as indicated in the Declaration of Maya Brown (Brown

11       Decl.), the State of Idaho requested that the Blaises be approved for a foster care

12       license, and the Blaises submitted a foster care license application. Brown Decl.,

13       ECF No. 22, ¶ 16; Declaration of Patrick Sager (Sager Decl.), ECF No. 25, ¶ 30.

14       Thus, DCYF was charged with evaluating whether the Blaises met the foster care

15       licensing requirements generally, and not just whether they could meet the needs

16       of H.V. specifically.

17       //

18       //

19       //

20       //

21       //

22

        SECOND DECLARATION OF                                        ATTORNEY GENERAL OF WASHINGTON
        PAMELA MCKEOWN                                                     800 Fifth Ave., Suite 2000
                                                                           Seattle, WA 98104-3188
        NO. 2:20-cv-00187-SMJ - 7                                               (206) 474-7744
Case 2:20-cv-00187-SMJ      ECF No. 44    filed 08/10/20   PageID.1058 Page 8 of 9




 1          11. As indicated in Patrick Sager's declaration, DCYF denied the

2     Blaises' foster care license application because they could not support the case

3     plan and needs of foster children, including with regard to the children's sexual

 4    orientation and gender identity, as required by Wash. Admin. Code §§ 110-148-

 5    1520, and 110-148-1365. Sager Deci., ECF No. 25, ¶ 41, Ex. 4. They were

6     notified of this decision by certified mail on June 16, 2020. Their deadline to

 7    appeal this decision was July 17, 2020, and they did not do so. As such, the denial

 8    of the Blaises' foster care application is a final DCYF decision.

 9          DATED this 7th day of August 2020 at Arlington, Washington.

10

11                                              (N              /i




12
                                        Senior Foster Care Admf'nistrator
13                                      Washington State Department of Children,
                                        Youth, and Families
14

15

16

17

18

19

20

21

22

     SECOND DECLARATION OF                                       ATTORNEY GENERAL OF WASHINGTON
                                                                       800 Fifth Ave., Suite 2000
     PAMELA MCKEOWN                                                    Seattle, WA 98104-3188
     NO. 2:20-cv-00 1 87-SMJ - 8                                            (206) 474-7744
     Case 2:20-cv-00187-SMJ    ECF No. 44   filed 08/10/20   PageID.1059 Page 9 of 9




 1                              CERTIFICATE OF SERVICE
 2             I certify under penalty of perjury of the laws of the state of Washington
 3       and the United States that on August 10th, 2020, I caused the Second Declaration
 4       of Pamela McKeown to be electronically filed with the Clerk of the Court using
 5       the CM/ECF System, which will automatically generate a Notice of Electronic
 6       Filing (NEF) to all Parties in this action who are registered users of the CM/ECF
 7       System. The NEF specifically identifies recipients of electronic notice.
 8             JEROME R. AIKEN                     aiken@mftlaw.com
 9             TODD R. MCFARLAND                   mcfarlandt@gc.adventist.org
10             ANDREW G. SCHULTZ                   aschultz@rodey.com
11             DANIEL J. SHIH                      dshih@susmangodfrey.com
12             RYAN C. CASTLE                      ryan@ryancastlelawfirm.com
13                             By:     s/ Jeffrey C. Grant
                                       JEFFREY C. GRANT, WSBA No. 11046
14                                     CARRIE HOON WAYNO, WSBA No. 32220
                                       DREW PUGSLEY, WSBA No. 48566
15                                     Assistant Attorneys General
16                                     Attorneys for Defendant Ross Hunter
                                       Office of the Attorney General
17                                     800 Fifth Ave., Suite 2000
                                       Seattle, WA 98104-3188
18                                     Telephone:     (206) 332-7099
                                       Fax:           (206) 447-1963
19                                     Email:         Jeffrey.Grant@atg.wa.gov
                                                      Carrie.Wayno@atg.wa.gov
20                                                    Drew.Pugsley@atg.wa.gov
21
22

        SECOND DECLARATION OF                                      ATTORNEY GENERAL OF WASHINGTON
        PAMELA MCKEOWN                                                   800 Fifth Ave., Suite 2000
                                                                         Seattle, WA 98104-3188
        NO. 2:20-cv-00187-SMJ - 9                                             (206) 474-7744
